FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a computer implemented method. A method is one of the four statutory categories of invention.
Claim 1 further recites a process of gathering information, analyzing it, and displaying certain results.
The limitations recited in claim 1 for “learning…relationships between a group of related events,” “analyzing…the event occurrences relating to each identifier to identify one or more first occurrences,” “analyzing….the resolution information…to identify any event resolution time,” “comparing two event identifiers to obtain a relationship score,” “creating…a group of events,” “identifying…a first group of event occurrences…associated with the same resource,” and “identifying…a first set of event occurrences…of the same event type,” given their broadest reasonable interpretation, cover performance of the limitations entirely in the mind and/or with the aid of pen and paper.
The limitations reciting steps to learn, identify, or to analyze in order to identify, merely require a person looking at collected data and thinking about which event occurred first, whether there is a resolution time, which events are indicated as using the same resource and which events have the same type. The information is already present in the collected data represented by the historical event store. It is therefore a simple matter of a person looking at the data and thinking about these characteristics of the data to accomplish the identifying steps.
The limitations reciting a step to compare two event identifiers to obtain a relationship score, as disclosed in the specification, requires looking at the data provided for the two event identifiers being compared and incrementing a count each time a specific situation is recognized (see figures 3-5 and accompanying disclosure). This, again, is readily performed in the human mind with the aid of a pen and paper. The scoring limitation, even looking to the disclosure in the specification, merely requires a person looking at provide information and counting the number of times a particular situation occurs. 
The limitation that recites creating a group of events based on the scores is achievable by a person simply considering the scores and thinking about which of the events have scores similar enough to be considered as a group.
Finally, the limitation that recites generation of a ticket for a help desk related to the first set of event occurrences is achievable by a human being with aid of pen and paper. The result information from the recited judicial exception could be communicated with pen and paper and/or verbally, in addition to being able to be performed on a computer. MPEP 2106.05(a)(I).
 These limitations, alone or in combination, given their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements recited by the claim, “providing a store of historical events,” “outputting…the merged score,” “generating…a ticket for a help desk,” and the direction that each of the method steps should be performed by a computer, including “using unsupervised machine learning,” do not integrate the judicial exception into a practical application. 
The indication that the claimed method is “for a data center” does not integrate the judicial exception into a practical application. “Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” See MPEP 2106.05(h).
The direction to perform the mental process on a generic computer does not alter the fact that the claim recites a mental process.  Further, a recitation at a high level of generality that a computer performs a step “using unsupervised machine learning” does not provide more than a generic indication to use a computer as a tool to perform the action. Unsupervised machine learning is invoked with no indication of how the learning is performed, the type of learning performed (there are numerous types of unsupervised machine learning and neither the claim nor the specification indicates any particular type to be used), the training method or any further detail regarding the use of unsupervised machine learning in either the claim or the specification. A recitation of “a computer using unsupervised machine learning” at such a high level of generality in either the claim or the specification is simply a direction to use the computer as a tool to perform a step that is readily performed mentally. If the process can be performed mentally even though the claimed procedures can be performed using a computer as a tool to perform them, the process is a mental process. See MPEP 2106.04(a)(2)(III)(C).
The recitations of providing a historical event store and generating a ticket for a help desk are insignificant extra-solution activity. Providing a historical store of events from which data can be considered is mere data gathering. The entirety of the claimed concept is concerned with selecting which events to output, thus any use of the recited judicial exception necessarily requires the output and presentation limitations. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claim amount to insignificant extra-solution activity and/or applying the exception using a generically recited computer.
The claim is not patent eligible.

Regarding claim 2:
The claim recites additional judicial exception limitations. As with the identifying and creating steps of claim 1, the recitations of claim 2 are performable in the human mind. Indeed, they are additional recitations of a person thinking about whether the data indicates that an event uses the same resource as other events and thinking about whether or not that event should be included in a group based on the resource indicator.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 3:
The claim recites additional judicial exception limitations. As with the identifying and analyzing steps of claim 1, the recitations of identifying and analyzing in claim 3 are performable in the human mind.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 4:
The claim recites additional judicial exception limitations. As with the identifying and merging steps of claim 1, the recitations of identifying and combining in claim 4 are performable in the human mind.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 5:
The claim recites an additional judicial exception limitation. The claim to separate a set of connected events simply requires a person no longer thinking about the two events as connected or, alternatively, is a method of display that represents insignificant extra solution activity in the form of choosing a particular display formatting for the necessary output.

Regarding claim 7:
The claim recites additional judicial exception limitations. As with the scoring steps of claim 1, the recitations of scoring and augmenting in claim 7 are performable in the human mind.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 8:
The claim recites additional judicial exception limitations. As with the identifying and analyzing steps of claim 1, the recitations of identifying and analyzing in claim 8 are performable in the human mind.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.
The arguments were fully addressed in the advisory action mailed in response to applicant’s proposed after final submission under AFCP 2.0. Applicant did not provide any further arguments, nor did applicant address the examiner’s response from the advisory action in connection with the request for continued examination. The relevant portions of the response to arguments from the advisory action, omitting the reason for denial of the AFCP 2.0 request, are reproduced below.

Applicant argues, on pages 8-10, that by claiming that the method is performed by a computer using unsupervised machine learning, the claim cannot be practically performed in the human mind and thus does not recited a judicial exception in the mental processes category. Applicant further argues that the instant claim is analogous to Example 39 from the USPTO’s Subject Matter Eligibility Examples: Abstract Ideas site.
The examiner respectfully disagrees. As stated in the response to arguments in the previous final rejection, addressing a similar argument regarding a computer using unsupervised machine learning, a recitation of “a computer using unsupervised machine learning” at a high level of generality is simply a direction to use the computer as a tool to perform a step that is readily performed mentally. If the process can be performed mentally even though the claimed process steps can be performed using a computer as a tool to perform them, the process is a mental process. MPEP 2106.04(a)(2)(III)(C).
Regarding applicant’s argument that the claim is analogous to Example 39, the examiner respectfully disagrees. Example 39 is a claim directed to a method for training a neural network. A neural network cannot be trained in the human mind, thus the claim would not be found to recite a mental process. The instant claim, by contrast, is directed to using a computer using unsupervised machine learning to perform a method of analyzing a dataset. The instant claim is not directed towards the steps for training, indeed both the claim and specification are silent as to any method of training or even what type of unsupervised learning would be used. The instant claim merely uses a computer using unsupervised learning as a tool to perform a method that is directed to a judicial exception. There is a distinct difference between a claim that uses a generically recited learning algorithm as a tool to perform a method step and a claim directed to the actual steps of a neural network’s training phase.
The mere fact that a claim recites the term “machine learning” does not exempt the invention from the abstract idea analysis. As stated above, there is a marked contrast between an invention directed to a process for a performing a learning method and an invention that merely invokes generic machine learning as a tool for performing a method that qualifies as a judicial exception. 

Applicant argues, on pages 10-11, that the claimed invention is integrated into a practical application because it is directed towards an improvement in data center disciplines.
The examiner respectfully disagrees. As stated in MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” 
Applicant argues there is an improvement to the functioning of a computer or other technology, but does not identify such an improvement to the computer or the technology itself. Assuming, arguendo, that there is an improvement represented by the claims, the improvement is not to the functioning of a computer, nor to the functioning of any other technology. Any improvement is to the abstract idea itself, a mental process that is performed using a generically recited computer as a tool. The general linking of the use of a judicial exception to a particular technological environment, such as linking the mental process to data centers and network management disciplines herein, does not meaningfully limit the claim. MPEP 2106.04(d)(1) and MPEP 2106.05(a).
All arguments have been addressed. The rejection of the claims is maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113